Citation Nr: 1116063	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  10-00 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran has active service from May 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim of entitlement to service connection for PTSD and assigned the same an initial 30 percent disability rating.  By a December 2010 rating decision, the RO increased the initial disability rating assigned to the Veteran's PTSD to 50 percent.  As the 50-percent evaluation is less than the maximum available rating, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for breathing problems and heart problems, both secondary to PTSD, have been raised by the record, specifically, by the Veteran's August 2009 statement.  However, the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

In a December 2010 statement, the Veteran withdrew her appeal concerning the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204.

The Veteran's Substantive Appeal, dated in December 2009, perfected her appeal, captioned at that time as entitlement to an initial disability rating in excess of 30 percent for PTSD, as identified in the October 2009 Statement of the Case.  In a December 2010 written statement, the Veteran's representative stated that the Veteran was withdrawing her appeal as to such issue.

The Board finds that the written statement submitted by the Veteran's representation indicating the Veteran's intention to withdraw her appeal satisfies the requirements for the withdrawal of a substantive appeal.  There remain no allegations of errors of fact or law for appellate consideration concerning this issue and the Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD is dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is dismissed without prejudice.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


